DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Peter Miller on 02/22/2022.

3.	The application has been amended as follows:
In the claims:

 (CURRENTLY AMENDED) A method comprising, at a mobile radio:
receiving an audio communication from an originating device over a wireless network at a first time;
storing the audio communication in local memory;
outputting the audio communication, at approximately the first time, at a first volume level set manually by a user associated with the mobile radio prior to the first time;
calculating a confidence score that the audio communication was comprehended by the user based on the first volume setting;
accessing a priority of the audio communication defined at the originating device; and
in response to a discrepancy between the confidence score and the priority of the audio communication, replaying the audio communication, from local memory, at a second volume setting greater than the first volume setting and overwriting the first volume in a memory of the mobile radio with the second volume setting.

(ORIGINAL) The method of Claim 1:
further comprising characterizing a first ambient noise level proximal the mobile radio at approximately the first time;
wherein calculating the confidence score that the audio communication was comprehended by the user comprises calculating a probability that the user heard the audio communication based on a difference between the first volume setting and the first ambient noise level;
wherein accessing the priority of the audio communication comprises accessing the priority selected by a sender at the originating device from a pre-populated list of audio communication priorities;
further comprising interpreting a minimum confidence for comprehension of the audio communication based on the priority of the audio communication; and
wherein replaying the audio communication at the second volume setting comprises, in response to the confidence score that the audio communication was comprehended by the user falling below the minimum confidence for comprehension of the audio communication, replaying the audio communication, from local memory, at the second volume setting.

(ORIGINAL) The method of Claim 1:
further comprising characterizing a first ambient noise level proximal the mobile radio at approximately the first time;
wherein calculating the confidence score that the audio communication was comprehended by the user comprises calculating a probability that the user heard the audio communication based on a difference between the first volume setting and the first ambient noise level;
wherein accessing the priority of the audio communication comprises accessing a time limit, selected by a sender at the originating device, for comprehension of inbound audio communications by the user at the mobile radio; and
wherein replaying the audio communication at the second volume setting comprises:
in response to the confidence score that the audio communication was comprehended by the user falling below a threshold confidence, initiating a timer for a duration of the time limit; and
in response to expiration of the timer prior to manual increase of an audio output volume of the mobile radio:
automatically increasing the audio output volume of the mobile radio to the second volume setting; and
replaying the audio communication, from local memory, at the audio output volume.

(ORIGINAL) The method of Claim 1:
further comprising characterizing a first ambient noise level proximal the mobile radio at approximately the first time;
wherein calculating the confidence score that the audio communication was comprehended by the user comprises calculating a probability that the user heard the 
wherein accessing the priority of the audio communication comprises accessing the priority, entered by a sender at the originating device, specifying urgency of the audio communication within a geospatial boundary; and
wherein replaying the audio communication at the second volume setting comprises, in response to the confidence score that the audio communication was comprehended by the user falling below a threshold confidence score and in response to a geospatial location of the mobile radio falling within the geospatial boundary, replaying the audio communication, from local memory, at the second volume setting.

(ORIGINAL) The method of Claim 4:
wherein receiving the audio communication from the originating device at the first time comprises receiving an audio communication from the originating device while the mobile radio occupies a first location outside of the geospatial boundary; and
further comprising:
receiving a second sequence of audio communications from mobile radios in a group of mobile radios while the mobile radio occupies locations outside of the geospatial boundary; 
storing the second sequence of audio communications in local memory; and
in response to the geospatial location of the mobile radio falling within the geospatial boundary, replaying the second sequence of audio communications, from local memory, at the second volume setting.

(ORIGINAL) The method of Claim 1, further comprising:
at an initial time preceding the first time, in response to the user adjusting an audio output volume of the mobile radio from an initial volume setting to the first volume setting less than the initial volume setting, defining a geospatial boundary around a geolocation of the mobile radio at the initial time;
tracking a geospatial location of the mobile radio; and
in response to the geospatial location of the mobile radio falling outside of the geospatial boundary at a second time succeeding the first time, automatically returning the audio output volume of the mobile radio to the initial volume setting.

(ORIGINAL) The method of Claim 1:
further comprising:
accessing a time duration, specified by a sender at the originating device, for prioritized communications with a group of mobile radios; and
in response to the discrepancy between the confidence score and the priority of the audio communication, setting a timer for the duration of time;
wherein accessing the priority of the audio communication comprises accessing a threshold confidence score for comprehension of audio communications transmitted from the originating device;
wherein replaying the audio communication at the second volume setting comprises, in response to the confidence score that the audio communication was comprehended 
further comprising:
in response to receipt of a second sequence of audio communications at the mobile radio prior to expiration of the timer, outputting the second sequence of audio communications at the second volume setting; and
in response to expiration of the timer, returning the audio output volume of the mobile radio to the first volume setting.

(ORIGINAL) The method of Claim 1:
further comprising:
characterizing a first ambient noise level proximal the mobile radio at approximately the first time;
estimating a position of the mobile radio on a torso of the user based on an output of an inertial sensor integrated into the mobile radio; and
accessing a hearing model representing hearing ability of the user; and
wherein calculating the confidence score that the audio communication was comprehended by the user comprises calculating the confidence score:
as an inverse function of the first ambient noise level;
as a function of the first volume setting; 
as a function of the position of the mobile radio on the torso of the user; and
based on the hearing model.

(ORIGINAL) The method of Claim 1:
wherein receiving the audio communication from the originating device comprises, at the mobile radio, receiving the audio communication over a digital radio network while in an active state; and
further comprising, at the mobile radio:
at a second time, transitioning from the active state to a low-power state;
at a third time succeeding the second time, receiving an analog signal from a land mobile radio device connected to the mobile radio, the analog signal representing:
a second audio communication received by the land mobile radio device over an analog radio network at approximately the second time; and
a volume of the second audio communication output by an audio speaker in the land mobile radio device;
calculating a second confidence score that the second audio communication was comprehended by the user based on a magnitude of the analog signal; and
in response to the second confidence score falling below a threshold confidence, outputting a prompt to increase a volume setting of the land mobile radio device.

(ORIGINAL) The method of Claim 1:
wherein receiving the audio communication from the originating device comprises, at the mobile radio, receiving the audio communication over a digital radio network while in an active state;
further comprising, at the mobile radio:
at a second time, transitioning from the active state to a low-power state, the mobile radio disconnected from the digital radio network in the low-power state;
at a third time succeeding the second time, receiving an analog signal from a land mobile radio device connected to the mobile radio, the analog signal representing:
a second audio communication received by the land mobile radio device over an analog radio network at approximately the second time; and
a volume of the second audio communication output by an audio speaker in the land mobile radio device;
calculating a second confidence score that the second audio communication was comprehended by the user based on a magnitude of the analog signal; and
in response to the second confidence score falling below a threshold confidence:
transitioning from the low-power state to the active state;
transmitting, via the digital radio network, a request for a digital copy of the second audio communication from a remote computer system; and
outputting the digital copy of the second audio communication in response to receipt of the digital copy of the second audio communication.

(ORIGINAL) The method of Claim 1:
wherein receiving the audio communication from the originating device comprises, at the mobile radio, receiving the audio communication over a digital radio network while in an active state;
further comprising, at the mobile radio:
at a second time, transitioning from the active state to a low-power state;
at a third time succeeding the second time, receiving an analog signal from a land mobile radio device connected to the mobile radio, the analog signal representing:
a second audio communication received by the land mobile radio device over an analog radio network at approximately the second time; and
a volume of the second audio communication output by an audio speaker in the land mobile radio device;
storing a representation of the analog signal in local memory;
calculating a second confidence score that the second audio communication was comprehended by the user based on a magnitude of the analog signal; and
characterizing a quality of the analog signal;
in response to the second confidence score falling below a threshold confidence and, in response to the quality exceeding a threshold quality, outputting the representation of the analog signal at a third volume greater than the volume of the second audio communication output by the land mobile radio device.

(ORIGINAL) The method of Claim 1:
further comprising, following output of the audio communication at approximately the first time, outputting a prompt to the user to confirm comprehension of the audio communication;
wherein calculating the confidence score that the audio communication was comprehended by the user comprises calculating a low confidence score that the audio communication was comprehended by the user in response to absence of confirmation of comprehension of the audio communication within a threshold duration of time following the first time; 
wherein replaying the audio communication at the second volume setting comprises replaying the audio communication at the second volume setting in response to the low confidence score according to the priority of the audio communication; and
further comprising:
receiving a second audio communication from the originating device over the wireless network at a second time;
outputting the second audio communication at approximately the second time
following output of the second audio communication at approximately the second time, outputting a second prompt to the user to confirm comprehension of the second audio communication; and
transmitting confirmation of comprehension of the second audio communication to the originating device in response to receipt of confirmation of the second prompt.

(CURRENTLY AMENDED) A method comprising, at a mobile radio:
receiving an audio communication from an originating device over a wireless network at a first time;
storing the audio communication in local memory;
outputting the audio communication, at approximately the first time, at a first volume level set manually by a user associated with the mobile radio prior to the first time;
calculating a confidence score that the audio communication was comprehended by the user based on the first volume setting;
returning a first geolocation of the mobile radio at approximately the first time and the confidence score to the originating device; and
based on a command from the originating device, replaying the audio communication, from local memory, at a second volume setting greater than the first volume setting at a second time succeeding the first time and overwriting the first volume in a memory of the mobile radio with the second volume setting.

(ORIGINAL) The method of Claim 13:
further comprising characterizing a first ambient noise level proximal the mobile radio at approximately the first time;
wherein calculating the confidence score that the audio communication was comprehended by the user comprises:
estimating a minimum volume setting for comprehension of the audio communication by the user based on the first ambient noise level; and
calculating the confidence score based on a difference between the first volume setting and the minimum volume setting; and
wherein replaying the audio communication at the second volume setting comprises replaying the audio communication at the second volume setting, greater than the first volume setting, in response to the confidence score falling below a threshold score assigned to a geospatial location containing the first geolocation of the mobile radio at approximately the first time.

(ORIGINAL) The method of Claim 13:
further comprising
in response to the confidence score falling below a threshold confidence score, enabling remote adjustment of an output volume of the mobile radio at the originating device; and
receiving the command specifying second volume setting, the second volume setting set by a sender at the originating device; and
wherein replaying the audio communication at the second volume setting at the second time comprises replaying the audio communication at the second volume setting at the second time in response to receipt of the command.

(ORIGINAL) The method of Claim 13:
further comprising
at the originating device, defining a group of users comprising the user, each user in the group of users associated with a mobile radio in a set of mobile radios;
transmitting the audio communication to the set of mobile radios at approximately the first time;
aggregating a set of geospatial locations and a set of confidence scores, for comprehension of the audio communication by users in the group of users, received from the set of mobile radios at approximately the first time;
populating a spatial map with geospatial locations of mobile radios in the set of mobile radios at approximately the first time;
annotating geospatial locations of mobile radios in the set of mobile radios at approximately the first time with confidence scores that corresponding users, in the set of users, comprehended the audio communication; 
at the originating device, rendering the spatial map;
receiving a selection of a subset of mobile radios from the spatial map, the subset of mobile radios comprising the mobile radio; and
transmitting the command to replay a last audio communication at increased volume to each mobile radio in the subset of mobile radios; and
wherein replaying the audio communication at the second volume setting at the second time comprises, at the mobile radio, replaying the audio communication, from local memory, at the second volume setting in response to receipt of the command.

(CURRENTLY AMENDED) A method comprising:
at an originating device, receiving an audio communication from a sender at a first time;
transmitting the audio communication, over a wireless network, to a set of mobile radios at approximately the first time, each mobile radio in the set of mobile radios associated with a user in a group of users;
receiving, from a first mobile radio in the set of mobile radios, a first confidence score that a first user associated with the first mobile radio heard the audio communication and a first geolocation of the first mobile radio at approximately the first time;
displaying, at the originating device, a representation of the first mobile radio, annotated with the confidence score, at the first geolocation on a spatial map;
at a second time succeeding the first time, receiving selection of a subset of mobile radios, in the set of mobile radios; and
transmitting a command, to each mobile radio in the subset of mobile radios, to increase a volume setting of the mobile radio and overwriting a first volume in a memory of the mobile radio with a second volume setting.

(ORIGINAL) The method of Claim 17:
wherein receiving selection of the subset of mobile radios, in the set of mobile radios comprises:	
receiving a boundary drawn manually over the spatial map by the sender; and
identifying the subset of mobile radios associated with confidence scores, less than a threshold confidence, that corresponding users heard the audio communication; and
wherein transmitting the command to each mobile radio in the subset of mobile radios comprises transmitting the command, to each mobile radio in the subset of mobile radios:
to increase the volume setting of the mobile radio; and 
to automatically replay the audio communication stored in local memory on the mobile radio.

(ORIGINAL) The method of Claim 17: 
further comprising receiving selection of the group of users at the originating device at an initial time preceding the first time; and
wherein transmitting the command, to each mobile radio in the subset of mobile radios, to increase the volume setting of the mobile radio comprises transmitting the command, to each mobile radio in the subset of mobile radios, to increase the volume setting of the mobile radio for audio communications between mobile radios in the set of mobile radios while the group of users is indicated as active by the sender. 

(CURRENTLY AMENDED) The method of Claim [[1]] 17, further comprising:
at a remote database, storing the audio communication in association with the group of users; and
in response to a new user joining the group of users:
transmitting the audio communication, from the remote database, to a second mobile radio associated with the new user; 
receiving, from the second mobile radio, a second confidence score that the new user heard the audio communication; and
in response to the second confidence score falling below a threshold confidence score, transmitting a command to the second mobile radio to replay the audio communication at an increased output volume.












Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Cella et al. (2019/0348041) teaches methods and systems for processing, storing, and publishing data collected by an in-ear device. In response to receiving the features of a speech portion of the audio signal and any other additional features, the machine learned model output confidence scores relating to each potential storage location. The system support data and content services, audio processing applications and services, audio output and input applications and services, transmitting and receiving audio content, authentication applications and services, mobile applications and services.
Cama et al. (US Patent 9,883413) teaches management of group mobile device network traffic usage; as a function of the network traffic usage information, identifying an increase in data traffic volume being transmitted to the registered mobile devices wherein the increase in data traffic volume is determined as a function of a threshold condition being exceeded by the registered mobile devices.
As to claims 1, 13, and 17, prior arts of record fail to teach, or render obvious, alone or in combination a method comprises the claimed components, relationships, and functionalities as specifically recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Primary Examiner, Art Unit 2652